DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  spelling of word “environemtn”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wargent et al (US 2016/0345512 A1).
Regarding claims 1, 4, Wargent et al discloses a lighting device (1a) for a plant (paragraph [0009]), comprising: a first set of radiation sources (paragraph [0031]) configured to irradiate the plant with visible radiation (i.e. photosynthetic organisms) (paragraph [0009]); a second set of radiation sources configured to irradiate the plant with radiation having a wavelength greater than 700 nanometers (nm) (i.e. 622-to 780 nm) (paragraph [0036]); and a controller (paragraph [0040]) configured to control irradiation of the plant by the first set of radiation sources and the second set of radiation sources according to a plurality of predetermined irradiation parameters for the plant (paragraph [0062]), wherein an intensity of the light irradiated from the second set of radiation sources Is less than an intensity of the visible light irradiated from the first set of radiation sources (paragraphs [0106]-[0112]).
	Regarding claims 2-3, Wargent et al discloses wherein the first and second sets of radiation sources irradiate the plant according to a predetermined schedule that corresponds with an amount of daylight and darkness in a given day of a year (paragraphs [0019]-[0026]).
	Regarding claim 6, Wargent et al discloses wherein at least one radiation source in the first set of radiation sources generates visible radiation in a dark blue wavelength range of 440 nm to 450 nm (i.e. 320-400 nm) and (455nm to 492 nm) (paragraphs [0032], [0038]).
Regarding claim 7, Wargent et al discloses wherein further comprising a third set of radiation sources configured to irradiate the plant with ultraviolet radiation (paragraphs [0032]-[0034]).
	Regarding claim 8, Wargent et al discloses wherein at least one radiation source in the third set of radiation sources generates ultraviolet radiation in a wavelength range that includes ultraviolet-A (UV-A) radiation or ultraviolet-B (UV-B) radiation (paragraphs [0032]-[0034]).
	Regarding claim 10, Wargent et al discloses wherein the controller is configured to control the second set of radiation sources to control a temperature environment of the plant (paragraphs [0121]-[0122]).
	Regarding claims 11-14, 20, Wargent et al discloses a lighting device and system  (1a) for a plant (paragraph [0009]),  comprising: an array of radiation sources (paragraph [0031]) including: a first set of radiation sources configured to irradiate the plant with visible (i.e. photosynthetic organisms) (paragraph [0009]); a second set of radiation sources configured to irradiate the plant with radiation having a wavelength greater than 700 nanometers (nm) (i.e. 622-to 780 nm) (paragraph [0036]); and a third set of radiation sources configured to irradiate the plant with ultraviolet radiation (paragraphs [0032]-[0034]); and a controller configured to control irradiation of the plant by the first set of radiation sources, the second set of radiation sources, and the third set of radiation sources according to a plurality of predetermined irradiation parameters for the plant (paragraph [0062]), wherein an intensity of the radiation emitted by the second set of radiation sources is less than an intensity of the visible radiation emitted by the first set of radiation sources, and an intensity of the ultraviolet radiation emitted by the third set of radiation sources is less than an intensity of the visible radiation emitted by the first set of radiation sources [0106]-[0112]); wherein the first and second sets of radiation sources irradiate the plant according to a predetermined schedule that corresponds with an amount of daylight and darkness in a given day of a year (paragraphs [0019]-[0026]).
	Regarding claim 16, Wargent et al discloses wherein at least one radiation source in the first set of radiation sources generates visible radiation in a dark blue wavelength range of 440 nm to 450 nm (i.e. 320-400 nm) and (455nm to 492 nm) (paragraphs [0032], [0038]).
	Regarding claim 17, Wargent et al discloses wherein at least one radiation source in the third set of radiation sources generates ultraviolet radiation in a wavelength range that includes ultraviolet-A (UV-A) radiation or ultraviolet-B (UV-B) radiation (paragraphs [0032]-[0034]).
	Regarding claim 19, Wargent et al discloses wherein the controller is configured to control the second set of radiation sources to control a temperature environment of the plant (paragraphs [0121]-[0122]).
Allowable Subject Matter
Claims 5, 9, 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 5, 9, 15, 18, the prior art fails to disclose or reasonably suggest wherein an intensity of the ultraviolet radiation generated by the third set of radiation sources is approximately 5% of an intensity of the lighting device, as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884